Citation Nr: 1437875	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for eczema of the lower extremities.  

2. Entitlement to service connection for bilateral Achilles tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petitions to reopen his claims for service connection.  The Veteran frequently moved between St. Petersburg and San Juan, Puerto Rico, and the St. Petersburg RO currently has jurisdiction over the claim.  

In May 2013, the Board, inter alia, reopened the claims for service connection and remanded the matter for further development of the record, including obtaining VA examination and medical opinion.  In September 2013, the Board again, inter alia, remanded the matter for further development, including obtaining supplemental VA medical opinions.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board also notes that in April 2006 the RO determined that the Veteran's VA claims file had been lost, and informed the Veteran that the current file is a rebuilt one.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file.  

In November 2013, the Veteran submitted additional evidence in support of his claims, to include a VA podiatry opinion and written statement in support of the claim, which was accompanied by a waiver of initial RO consideration of additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The VA medical opinion dated in October 2013 does not contain sufficient explanation for the examiner's findings, and is essentially duplicative of the May 2013 medical opinion.  As such, the claim must be remanded for a new VA medical opinion that includes supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (requiring compliance with remand instructions).  Moreover, the medical opinion should also include consideration of the various medical opinions of record as well as the lay statements in support of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a different examiner other than the May 2013/October 2013 VA examiner, if feasible, so that another supplemental opinion may be provided.  A new examination is only required if deemed necessary by the new examiner.  

The examiner is asked to determine whether the Veteran has a skin disability manifested by eczema of the lower extremities and/or bilateral Achilles tendonitis that had its onset or was aggravated during active service, or is otherwise related to any incident of service.  

The following considerations will govern the opinion:

a) The claims folder, including the virtual file, and a copy of the remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b) If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's eczema of the lower extremities and/or bilateral Achilles tendonitis began during active service or is related to any incident of service.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  It is not sufficient to rely on a lack of evidence in the service treatment records as the sole reason for providing a negative opinion.  The examiner must address and reconcile the findings in the September 2006 VA examination report with those found in the May 2013 and October 2013 VA examination reports, as well as the November 2013 medical opinion of the VA podiatrist, and the service treatment records and immediate post-service treatment records.  

e) In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including statements from the Veteran's mother and wife.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

2. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

